DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 02/22/2022 has been approved and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-10 & 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reference Stitt (US 4467286 A, IDS, cited by the applicant of record), Stitt discloses single and dual operational amplifier embodiments in Figs. 2 & 6 that use the resistive networks of Figs. 1 & 5 respectively. The networks are cascaded in each case. These circuits are analogous to those of independent claims 1 & 14, but lack at least the resistor in parallel with the second plurality of resistors for the embodiment of Figs 1 & 2 of Stitt to meet claim 1 and at least the third plurality of resistors in parallel coupled to a reference node for the embodiment Figs. 5 & 6 of Stitt to meet claim 14. The reference Schaffer (US 7843261, IDS, cited by the applicant, of record), Fig. 2 is also analogous to claim 1 in that resistors 202-210 could be read as the first plurality, resistors 212,218,222,226 & 230 as the second and resistors 214,216,220,224,228 & 232 as the third, but again lacks the first unit resistor in parallel with the second plurality of resistors. Thus, the prior art reference found in search of the prior art and does not provide all of the limitations of claims 1 & 14, nor does it render the combination of limitations obvious over Stitt or Schaffer.
Claims 2-10, 12-13 are allowable as being dependent on claim 1.
Claims 15-20 are allowable as being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843